AMENDMENT NO. 18
Dated as of October 27, 2017
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 30, 2001

This AMENDMENT NO. 18 (this “Amendment”) dated as of October 27, 2017 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (“UGI”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), as issuer (together with its successors
and permitted assigns, the “Issuer”) and as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”);

WHEREAS, the parties hereto wish to amend the Agreement as set forth herein; and

WHEREAS, concurrently herewith, the Seller, Servicer and PNC are entering into
an Twelfth Amended and Restated Fee Letter (the “Fee Letter”).

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.

SECTION 2. Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a) The following new defined term and definition is hereby added to Exhibit I
to the Agreement in appropriate alphabetical order:

“LCR Security” means any commercial paper or security (other than the Company
Notes and other equity securities issued to UGI or any Originator that is a
consolidated subsidiary of UGI under GAAP) within the meaning of Paragraph
      .32(e)(1)(viii) of the final rules titled Liquidity Coverage Ratio:
Liquidity Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq.
(October 10, 2014).

(b) Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “October 27,
2017” with the date “October 26, 2018” where it appears therein.

(c) The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby replaced in its entirety with the following:

“Purchase Limit” means (i) at any time on or after October 27, 2017 and prior to
but excluding May 1, 2018, $150,000,000 and (ii) at any time on and after May 1,
2018, $75,000,000, in each case, as such amount may be subsequently reduced
pursuant to Section 1.1(b) of the Agreement; provided, that any such reduction
of the Purchase Limit then in effect pursuant to clauses (i) or (ii) above, as
applicable, shall automatically and permanently reduce the amount of the
Purchase Limit set forth in such other clauses above in the same proportion as
the percentage of the reduction of the Purchase Limit then in effect. References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the then outstanding Capital.

(d) Section 1(x) of Exhibit III to the Agreement is replaced in its entirety
with the following:

(x) LCR Security. The Seller has not issued any LCR Securities, and the Seller
is a consolidated subsidiary of UGI under GAAP.

(e) The following new Section 1(s) is hereby added to Exhibit IV to the
Agreement immediately following existing Section 1(r) thereof:

(s) LCR Security. The Seller shall not issue any LCR Security.

SECTION 3. Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:

(a) the representations and warranties of such Person contained in Exhibit III
to the Agreement (as amended hereby) are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);

(b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its organizational powers and have been duly
authorized by all necessary organizational action on its part, and this
Amendment and the Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and

(c) no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof provided that the Administrator shall have received:

(a) counterparts to this Amendment executed by each of the parties hereto; and

(b) counterparts to the Fee Letter executed by each of the parties thereto and
confirmation that the “Renewal Fee” owing thereunder has been paid in full.

SECTION 5. References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

SECTION 6. Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

SECTION 7. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

SECTION 8. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 9. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

SECTION 11. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 12. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

ENERGY SERVICES FUNDING CORPORATION

      By:      /s/ Andrew Koehler—
 

Name:
Title:
  Andrew Koehler
Controller



    UGI ENERGY SERVICES, LLC

      By:      /s/ Andrew Koehler—
 

Name:
  Andrew Koehler



    Title: Controller

1





PNC BANK, NATIONAL ASSOCIATION,
as Issuer and Administrator

      By:      /s/ Eric Bruno—
 

Name:
Title:
  Eric Bruno
Senior Vice President

2